 

 

ccm NT

FILED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT = Jl] 2.9 2049

FOR THE DISTRICT OF NEW MEXICO
MITCHELL R. ELFERS

CLERK
UNITED STATES OF AMERICA,

Plaintiff, CR No. 19-1631 JB

VS.

KAMAL BHULA, a.k.a. “Rocky,”
JOHNATHAN CRAFT, a.k.a.
“Jonathan Craft,” a.k.a. “YN,”
a.k.a. “Wayan,”

WILLIE HORTON,

and

OMRAM, LLC.

Defendants.
STIPULATED ORDER DESIGNATING CASE AS COMPLEX

THIS MATTER has come before the Court upon the parties’ joint motion seeking
an order designating this a complex case pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii). The parties
further request that the Court conduct a status conference and thereafter issue an order that
establishes non-standard discovery, conference, and motions deadlines tailored to the unique
exigencies of this case. The Court has reviewed the motion and is otherwise fully advised. Finding
the motion well-taken, the Court hereby GRANTS the motion.

The Court makes the following findings:

1. As set forth in the motion, the complexity of the facts of this case, the continuing
investigation of this case, and the volume of discovery make it Aunreasonable to expect adequate
preparation for pretrial proceedings or for the trial itself within the time limits established by [18
U.S.C. § 3161(c)(1).] 18 U.S.C. §3161 (h)(7)(B)(ii). The initial discovery is voluminous, and there

is a substantial amount of discovery that has not yet been processed from the search warrant. There

 
 

 

is also the possibility of further search warrants of electronic devices that were seized.

2. Granting this motion will accord the parties sufficient time to conduct the
discovery process, complete their respective investigations, and file and litigate pretrial motions;
accordingly, the ends of justice served by granting this motion outweigh the best interests of the
public and the defendants in a speedy trial.

3. The defendants are facing a substantial prison sentences. The nature of this case
lends itself to probable discovery motions, expert notices, and related litigation that is both unusual
and complex given the subject matter.

WHEREFORE, the Court hereby GRANTS the motion to designate this case as

complex. The time from the filing of this Order until the Court files its order establishing a trial

date shall be excluded for the purposes of \ Act.

APPROVED:
Letitia Carroll Simms
Assistant United States Attorney

  

Nicole Moss
Attorney for Kamal Bhula

Marshall Ray
Attorney for Johnathan Craft

Michael Davis
Attorney for Willie Horton
